835 F.2d 874Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Ivory LAWRENCE, Petitioner-Appellant,v.John E. BROWN, Warden Maryland Correctional Institution,Respondent-Appellee.
No. 87-7176.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 28, 1987.Decided Nov. 30, 1987.

James Ivory Lawrence, appellant pro se.
Before K.K. HALL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 is without merit.  Lawrence's convictions had become final before the Supreme Court's decision in Batson v. Kentucky, 54 U.S.L.W. 4425 (U.S. Apr. 30, 1986) (No. 84-6263).  Therefore, the more recent decision in Griffith v. Kentucky, 55 U.S.L.W. 4089 (U.S. Jan. 13, 1987) (No. 85-5221), does not constitute an intervening change of law which would warrant reconsideration of the claim he raised in his first federal habeas corpus petition.    Sanders v. United States, 373 U.S. 1 (1963).  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Lawrence v. Brown, C/A No. 87-1008-JH (D.Md. May 8, 1987).


2
AFFIRMED.